Name: Commission Regulation (EEC) No 2545/92 of 28 August 1992 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 9 . 92 Official Journal of the European Communities No L 254/65 COMMISSION REGULATION (EEC) No 2545/92 of 28 August 1992 on the supply of various consignments of cereals as food aid Whereas, notably for logistical reasons, certain supplies are not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republi ­ cation of the notice of invitation to tender, a third dead ­ line for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 1 2 083 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 Cereals shall be mobilized in the Community as Commu ­ nity food aid for supply to the recipients listed in the Annex in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 August 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7 . 1990, p. 6. 0 OJ No L 136, 26. 5. 1987, p. 1 . 0) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 254/66 Official Journal of the European Communities 1 . 9 . 92 ANNEX LOT A 1 . Operation No ('): 1236/91 2. Programme : 1991 3. Recipient (7) : Nicaragua 4. Representative of the recipient : Enimport (Sr Wilfredo Delgado), Carretera a Masaya, frente a Camino de Oriente, Managua ; tel . 67 10 32, fax 74688 5. Place or country of destination (2) : Nicaragua 6. Product to be mobilized : common wheat 7. Characteristics and quality of the goods ( !) : see OJ No C 1 14, 29. 4 . 1991 , p. 1 (under II.A.1(a)) 8 . Total quantity : 10 000 tonnes 9. Number of lots : one 10. Packaging and marking (4) (5) : see OJ No C 114, 29 . 4. 1991 , p. 1 (under IIA2(b) and IIA.3) markings in Spanish 1 1 . Method of mobilization : the Community market 1 2. Stage of supply : free at port of landing  landed 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing :  1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18. 10 . 1992 18. Deadline for the supply : 15. 11 . 1992 1 9. Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 15. 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29. 9 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19. 10  1 . 11 . 1992 (c) deadline for the supply : 29. 11 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13 . 10 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  1 5. 1 1 . 1 992 (c) deadline for the supply : 13. 12. 1 992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B / 25670 AGREC B ; fax : (32-2)296 20 05/296 10 97/295 01 32/295 33 04/295 01 30 25. Refund payable on request by the successful tenderer (6) : refund applicable on 25. 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218 , 1.8. 1992, p. 31 ) as amended by Regulation (EEC) No 2389/92 (OJ No L 233, 15 . 8 . 1992, p. 10). 1 . 9. 92 Official Journal of the European Communities No L 254/67 LOT B 1 . Operation No (') : 1234/91 2. Programme : 1991 3 . Recipient P) : Ecuador 4. Representative of the recipient : Ambassade de 1 Equateur, ChaussÃ ©e de Charleroi 70, B- 1 060 Bruxelles (tel . 537 50 86 ; telex 63292 B) In Ecuador : SENAPS, av. America 1805 y la Gasea, AP 1701 , Quito ; telex : 2427 ; tel . 524568/ 55 34 67 ; fax 50 14 29 5 . Place or country of destination (2) : Ecuador 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (J): see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.A.l .f) 8 . Total quantity : 668 tonnes (1 603 tonnes of cereals) 9 . Number of lots : one 10 . Packaging and marking (4) (*) : see list published in OJ No C 1 14, 29 . 4 . 1991 , p. 1 (under IIj\.2.b and IIA3) Markings in Spanish 1 1 . Method of mobilization of product : Community market 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Guayaquil 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 10 . 1992 18 . Deadline for the supply : 15 . 11 . 1992 19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for the submission of tenders : 12 noon on 15 . 9 . 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29 . 9 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 10  1 . 11 . 1992 (c) deadline for the supply : 29 . 11 . 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13 . 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 11  15. 11 . 1992 (c) deadline for the supply : 13 . 12 . 1 992 22. Amount of tendering security : ECU 5 per tonne 23 . Amount of delivery security : 10% of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire , Attention Mr N. Arend, Batiment Loi 120 , bureau 7/46, rue de la Loi, 200 B-1049 Bruxelles telex 22037 AGREC B / 25670 AGREC B fax : (32-2)296 20 05 / 296 10 97 / 295 01 32 / 295 33 04 / 295 01 30 25 . Refund payable on application by the successful tenderer f) : Refund applicable on 25. 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218 , 1 . 8 . 1992, p. 31 ), as amended by Regulation (EEC) No 2389/92 (OJ No L 233, 15. 8 . 1992, p. 10). No L 254/68 Official Journal of the European Communities 1 . 9. 92 LOT C 1 . Operation No ('): 1493/90 2. Programme : 1990 3. Recipient f) : Grenada 4. Representative of the recipient : Grenada Food and Nutrition Council, St. George's, Grenada, W.I., telex 3418 , tel. 2126 5. Place or country of destination (2) : Grenada 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of die goods (J) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under II.A.1.f) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) (*) (8) : see list published in OJ No C 114, 29. 4. 1991 , p. 1 (under IIA.2.b and IIA.3) Markings in English 11 . Method of mobilization of product : Community market 1 2. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Grenada Marketing and National Importing Board Warehouse, River Road, St. George's, Grenada W.I. ; tel . 44 017 91 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 10. 1992 18. Deadline for the supply : 15 . 11 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for the submission of tenders : 1 2 noon on 1 5. 9 . 1 992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 1 2 noon on 29. 9 . 1 992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 10  1 . 11 . 1992 (c) deadline for the supply : 29. 11 . 1 992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13. 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3  15. 11 . 1992 (c) deadline for the supply : 13. 12. 1992 22. Amount of tendering security : ECU 5 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders : Bureau de l'aide alimentaire, Attention Mr N. Arend, Batiment Loi 120, bureau 7/46, rue de la Loi, 200 B-1049 Bruxelles telex 22037 AGREC B / 25670 AGREC B fax (32 2) 296 20 05/296 10 97/295 01 32/295 33 04/295 01 30 25. Refund payable on application by the successful tenderer (6) : Refund applicable on 25. 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218, 1 . 8 . 1992, p. 31 ) as amended by Regulation (EEC) No 2389/92 (OJ No L 233, 15. 8 . 1992, p. 10) 1 . 9 . 92 No L 254/69Official Journal of the European Communities LOT D 1 . Operation No ('): 1204/91 2. Programme : 1991 3. Recipient Q : FÃ ©dÃ ©ration internationale des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge (IFRC), DÃ ©partement Approvisionnement et logistique, Case postale 372, CH-1211 Geneva 19 ; tel . 730 42 22, telex 412133 LRC CH, fax 733 03 95 4. Representative of the recipient : Croix-Rouge rwandaise , B P 425 Kigali , Rwanda Tel . 7 33 02/7 44 02 telex 22663 CRR RW ; fax 7 60 93 5. Place or country of destination (2) : Rwanda 6. Product to be mobilized : milled rice (product code 1006 30 94 900 or 1006 30 96 900) 7. Characteristics and quality of the goods (') : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA.1 (F)) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) (s) (*) : see OJ No C 1 14, 29 . 4. 1991 , p. 1 (under IIA.2 (b) and IIA.3) Markings in French Supplementary markings on packaging : IFRC  Nyamirambo / Rwanda 11 . Method of mobilization : the Community market 1 2. Stage of supply : free at destination 1 3 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Entrepot Croix-Rouge Nyamirambo 1 7. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 5  18 . 10. 1992 18 . Deadline for the supply : 30. 11 . 1992 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 15. 9. 1992 21 . A. In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 29 . 9 . 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 19 . 10  1 . 11 . 1992 (c) deadline for the supply : 14. 12. 1992 B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 12 noon on 13 . 10. 1992 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 3 . 11  15. 11 . 1992 (c) deadline for the supply : 25. 12. 1992 22. Amount of the tendering security : ECU 5 per tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders : Bureau de 1 aide alimentaire, Ã 1 attention de Monsieur N. Arend, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B / 25670 AGREC B ; fax : (32-2)296 20 05/296 10 97/295 01 32/295 33 04/295 01 30 25. Refund payable on request by the successful tenderer (6) : refund applicable on 25. 8 . 1992, fixed by Commission Regulation (EEC) No 2203/92 (OJ No L 218, 1 . 8 . 1992, p. 31 ) as amended by Regulation (EEC) No 2389/92 (OJ No L 233, 15 . 8 . 1992, p. 10) No L 254/70 Official Journal of the European Communities 1 . 9. 92 Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer :  see list published in OJ No C 1 14, 29 . 4. 1991 , p. 33 (Lot A : see Costa Rica ; lot B : see Venezuela) (3) The successful tenderer shall deliver to the beneficiaries a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned have not been exceeded . The radioactivity certificate shall give the caesium-134 and -137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery the following documents :  Lot A : fumigation certificate (before shipment)  Lots A, B, C, D : phytosanitary certificate. (*) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital *R\ (*) Bagging must be carried out before shipment. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56), is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representa ­ tive rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of this Annex. f) Once the successful tenderer has been informed of the award of the contract, he shall immediately contact the beneficiary with a view to determining what documents are required for the consignment and their distribution. (8) The bags must be placed in 20-foot containers. The free holding period for containers must be at least 15 days.